Opinion by
Mr. Justice Teller.
Plaintiffs in error had judgment in the District Court in a suit to cancel a judgment in the court of a justice of *44peace, and to set aside several deeds of conveyance following a sale on execution under said judgment. This judgment was reversed by the Court of Appeals, and we are now to determine as to the correctness of that judgment. The court considered three propositions presented on that review. First, that the action was barred by a former judgment between the parties; the court found that the plea was not sustained by evidence. Second, that the judgment in the justice court was defective in form. Third, that the evidence in the cause affirmatively shows a lack of jurisdiction of the justice of peace to render the judgment. On both, of these propositions the court found against the present plaintiffs in error. Miller v. O’Brien, 27 Colo. App. 511, 150 Pac. 327.
We can not agree with the conclusions of the Court of Appeals on the third proposition. The contention thus disposed of was that the docket of the justice of peace did not comply with the provision of the statute — Sec. 3892, R. S. 1908 — which requires that an entry be made of “the amount and nature of the debt sued for.” The record of the justice court, as shown in evidence, states nothing as to the amount of the demand, or nature of the debt, and there is nothing in the record showing how much was claimed by the plaintiff. The statement required by the statute is not supplied by reference to the amount of the judgment. This is expressly ruled in Liss v. Wilcoxen, 2 Colo. 85. That case also holds that an omission from the docket of a justice of peace of matters necessary to confer jurisdiction may be supplied by proof aliunde. The fact that it might be so supplied is given as a reason by the Court of Appeals for sustaining the jurisdiction of the justice court, it being assumed that the supplying of the omission was the duty of the plaintiffs below. Clearly such is not the case. The record of a justice court is prima facie evidence of what occurred, but there are no presumptions in favor of the judgment, and the matters showing jurisdiction must affirmatively appear. “Nothing shall be intended to be within the jurisdiction of an inferior court *45but that which is expressly alleged.” Downing v. Florer, 4 Colo. 209. In Liss v. Wilcoxen, supra, it was held that the requirement that the amount and nature of the debt be stated in the record was jurisdictional, and, further, that a transcript of the docket not showing the amount and nature of the debt did not establish the jurisdiction of the justice court.
When, therefore, the plaintiffs below introduced in evidence a transcript of the justice docket, not showing all the matters required to confer jurisdiction, a prima facie case was made that the court had no jurisdiction. It was for the defendants then, if they could, to supply the omission, and make it affirmatively appear that the court had jurisdiction. Having failed so to do, the prima facie case made by plaintiffs was not overcome, and the plaintiffs were entitled to judgment.
Some of the members of the court are of the opinion that the Court of Appeals erred in holding the judgment good in form, but, as the judgment 'must be reversed on the ground last mentioned, no opinion is expressed on that ruling.
The judgment of the Court of Appeals is accordingly reversed and the cause remanded to the District Court, whose judgment is affirmed.

Judgment Reversed.

Mr. Justice Bailey, Mr. Justice Garrigues and Mr. Justice White dissent.